                      Case 2:19-cv-01504-RSL Document 19 Filed 03/04/20 Page 1 of 9



 1   David J. Kaminski, Esq. (CA SBN 128509)
     Admitted Pro Hac Vice
 2   kaminskid@cmtlaw.com
     Stephen A. Watkins, Esq. (CA SBN 304022)
 3   Admitted Pro Hac Vice
     CARLSON & MESSER, LLP
 4   5901 West Century Boulevard, Suite #1200
     Los Angeles, CA 90045
 5   Tel: (310) 242-2200
     Fax: (310) 242-2222
 6
 7   Attorneys for Defendant,
     NATIONAL CREDIT SERVICES, INC.
 8
                                         UNITED STATES DISTRICT COURT
 9
                                        WESTERN DISTRICT OF WASHINGTON
10
11   ROSALYNE SWANSON, individually and on                     )   CASE NO. 2:19-cv-01504-RSL
     behalf of all others similarly situated                   )
12                                                             )
                           Plaintiff,                          )   MOTION TO STAY
13                                                             )
                    vs.                                        )
14                                                             )
                                                               )
15   NATIONAL CREDIT SERVICES, INC,                            )   NOTE ON MOTION CALENDAR:
                                                               )   FRIDAY, MARCH 27, 2020
16                         Defendant.                          )
                                                               )
17                                                             )
                                                               )
18
19
20   I.             RELIEF REQUESTED

21                  Defendant brings this Motion to respectfully request that this Court stay this action until

22   the United States Supreme Court’s decision in William P. Barr, et al v. Am. Ass’n of Political

23   Consultants, Inc., et al., Case No. 18-1588, which may dispose of this case in its entirety.

24   II.            FACTS

25                  Plaintiff filed her Complaint on September 19, 2019 for violation of the Telephone

26   Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”). Plaintiff’s Complaint alleges “The

27   calls were made using equipment that had the capacity to store or produce telephone numbers

28   using a random or sequential number generator, to receive and store lists of phone numbers, and
     {00131376;1}

                                                               CARLSON & MESSER LLP
      MOTION TO STAY - 1                                       5901 West Century Boulevard, Suite #1200
                                                               Los Angeles, California 90045
                                                               (310) 242-2200
                                                               kaminskid@cmtlaw.com
                      Case 2:19-cv-01504-RSL Document 19 Filed 03/04/20 Page 2 of 9



 1   to dial such numbers, en masse, without human intervention.” (Complaint ¶ 32). She also alleges
 2   these calls were made without prior express consent. The calls at issue were an attempt to collect
 3   a federal student loan. (Plaintiff’s Response to Interrogatory No. 1, pg. 2, Ex. 1 to Declaration of
 4   Stephen A. Watkins.)
 5                  On October 15, 2019, Defendant answered the Complaint. (ECF 14) Defendant’s Answer
 6   asserted that the calls to Plaintiff or her putative class were pursuant to an exception for calls “made
 7   solely to collect a debt owed to or guaranteed by the United States.” (ECF 14 at 6) Defendant
 8   also denied using an automatic telephone dialing system (“ATDS”) (ECF 14 at pg. 3, ¶ 14.)
 9                  On November 12, 2019, the parties filed their joint report. (ECF 16) The Court’s
10   November 12, 2019 Order set the following dates:
11
                    Joinder of Parties due by 12/10/2019
12                  Motion for class certification due 9/10/2020
                    Amended Pleadings due by 10/10/2020
13                  Expert Witness Disclosure/Reports under FRCP 26(a)(2) due by 12/9/2020
                    Attorney settlement conference to be held by 1/22/2021
14
                    Discovery completed by 2/7/2021
15                  Dispositive motions due by 3/9/2021
                    Motions in Limine due by 4/18/2021
16                  Pretrial Order due by 5/6/2021
                    Trial briefs to be submitted by 6/2/2021
17
                    Proposed voir dire/jury instructions and trial exhibits due by 6/2/2021
18                  Jury Trial - 6/7/2021
19   (ECF 17)
20                  On January 10, 2020, the United States Supreme Court granted a writ of certiorari to the
21   United States Court of Appeals for the Fourth Circuit’s decision in American Association of
22   Political Consultants, Inc. v. FCC, 923 F.3d 159 (4th Cir. 2019). Barr v. Am. Ass'n of Political
23   Consultants, Inc., No. 19-631, 2020 WL 113070, at *1 (U.S. Jan. 10, 2020). The decision may
24   moot this action because the Supreme Court is reviewing whether the statute on which Plaintiff
25   relies – the Telephone Consumer Protection Act (“TCPA”) – is constitutional.
26
                    The question that the Supreme Court will address is as follows:
27
                    Whether the government-debt exception to the TCPA’s automated call
28
     {00131376;1}

                                                              CARLSON & MESSER LLP
      MOTION TO STAY - 2                                      5901 West Century Boulevard, Suite #1200
                                                              Los Angeles, California 90045
                                                              (310) 242-2200
                                                              kaminskid@cmtlaw.com
                         Case 2:19-cv-01504-RSL Document 19 Filed 03/04/20 Page 3 of 9



 1                  restriction violates the First Amendment, and whether the proper
                    remedy for any constitutional violation is to sever the exception from
 2                  the remainder of the statute.
 3
     Ex. 1 to RJN at page (I).
 4
                    Whether nor not the government-debt exception is at the core of this action. This question
 5
     will be considered by the Justices this term (October 2019 term), which means that a decision is
 6
     expected in the summer of 2020. As shown below, a stay is in the interest of the parties and the
 7
     Court.
 8
     IV.            EVIDENCE RELIED UPON
 9
                    1.       Request for Judicial Notice;
10
                    2.       Declaration of Stephen A. Watkins; and
11
                    3.       The complete files and pleadings before this Court.
12
     V.             AUTHORITY
13
                    "[T]he power [of a district court] to stay proceedings is incidental to the power inherent in
14
     every court to control . . . its docket." Landis v. N. Am. Co., 299 U.S. 248, 255 (1936). To evaluate
15
     stay requests, courts weigh the competing interests that may be affected by granting or refusing a
16
     stay. Lockyer v. Mirant Cop., 398 F.3d 1098, 1110 (9th Cir. 2005) (citing CMAX, Inc. v. Hall, 300
17
     F.2d 265 (9th Cir. 1962). In considering a motion to stay, a court must consider three factors: (1)
18
     judicial economy; (2) potential prejudice to the non-moving party, and (3) hardship and inequity
19
     to the moving party if the action is not stayed. See CMAX, Inc., 300 F.2d at 268.
20
                    This Court has seen fit to stay matters when a pending U.S. Supreme Court decision will
21
     affect the case. See Kwan v. Clearwire Corp., No. C09-1392JLR, 2011 WL 1213176, at *3 (W.D.
22
     Wash. Mar. 29, 2011) (granting stay due to pending Supreme Court decision in Concepcion);
23
     Fisher v. Haynes, No. C15-5747 BHS-JRC, 2016 WL 5724318, at *1 (W.D. Wash. July 18, 2016),
24
     report and recommendation adopted, No. C15-5747BHS, 2016 WL 5719398 (W.D. Wash. Sept.
25
     30, 2016)(noting “at the time, the Supreme Court case Montgomery v. Louisiana, 135 S. Ct. 1546
26
     (2015) was pending so this Court stayed the matter until June 30, 2016.”)
27
28
     {00131376;1}

                                                               CARLSON & MESSER LLP
      MOTION TO STAY - 3                                       5901 West Century Boulevard, Suite #1200
                                                               Los Angeles, California 90045
                                                               (310) 242-2200
                                                               kaminskid@cmtlaw.com
                         Case 2:19-cv-01504-RSL Document 19 Filed 03/04/20 Page 4 of 9



 1                  Courts have recently granted stays in TCPA class actions pursuant to Barr. See Seefeldt v.
 2   Entm't Consulting Int'l, LLC, No. 4:19-CV-00188, 2020 WL 905844, at *1 (E.D. Mo. Feb. 25,
 3   2020) (granting motion to stay pursuant to Barr); Crowther v. National Credit Services, No. 4:19-
 4   cv-00623 (E.D. Tex. Jan. 23, 2020) (granting unopposed motion to stay pursuant to Barr) (attached
 5   as Ex. 3 to RJN).
 6                  In line with these aforementioned cases, all three factors favor a stay in this case.
 7                  B.       The Pending Ruling in Barr Will Narrow the Factual and Legal Issues and
 8                           Favor Judicial Economy
 9                  1.       The pending ruling in Barr may resolve the government-debt exception
10                  The pending ruling in Barr could prove dispositive of this litigation, as Plaintiff’s claims
11   arise from calls subject to the TCPA’s government debt exception. As held in by the Court in
12   Crowther when in granted Defendant’s Motion to Stay:
13
                    As noted in the Motion, the United States Supreme Court granted a writ of
14                  certiorari in a case which will affect the proceedings in this case, namely, the
                    decision will address whether the government-debt exception to the Telephone
15                  Consumer Protection Act’s (the “TCPA”) automated-call restriction violates the
                    First Amendment and whether the proper remedy for any constitutional violation
16
                    is to sever the exception from the remainder of the statute. (William P. Barr, et al
17                  v. Am. Ass’n of Political Consultants, Inc., et al., Case No. 18-1588).

18
     Order Granting Stay, Crowther v. National Credit Services, No. 4:19-cv-00623 (E.D. Tex. Jan.
19
     23, 2020), at pg. 1, Ex. 3 to Watkins Decl. (emphasis added).
20
                    This Court saw fit to stay an action pending a potentially dispositive decision by the U.S.
21
     Supreme Court in Kwan. 2011 WL 1213176 at *3. The Court in Kwan granted a stay in part on
22
     the grounds that the Supreme Court's decision in Concepcion would simplify the present issue in
23
     that case, namely, whether the arbitration clause in the defendant’s agreement was valid and
24
     enforceable. Id.
25
                    Here, it is undisputed that Defendant called the Plaintiff seeking to collect upon her federal
26
     student loan. (Ex. 1 to Watkins Decl. at pg. 2.) Plaintiff alleges these calls were made via
27
     automated equipment. (Complaint ¶ 13) These claims directly implicate claims at issue in Barr,
28
     {00131376;1}

                                                                CARLSON & MESSER LLP
      MOTION TO STAY - 4                                        5901 West Century Boulevard, Suite #1200
                                                                Los Angeles, California 90045
                                                                (310) 242-2200
                                                                kaminskid@cmtlaw.com
                         Case 2:19-cv-01504-RSL Document 19 Filed 03/04/20 Page 5 of 9



 1   and Barr may settle the law as to whether there is TCPA liability for such calls. Given that the
 2   Supreme Court may simplify the legal issues in this case, this favors a stay to promote judicial
 3   economy.
 4                  2.       The U.S. Supreme Court may address the ATDS definition
 5                  The Court in Seefeldt granted a stay in part due to the Circuit split as to the definition of an
 6   ATDS. It recognized the Ninth Circuit’s ATDS definition “now sits in a clear appellate minority
 7   as against the greater weight of the Third, Seventh, and Eleventh Circuits”. 2020 WL 905844, at
 8   *3. That Court also noted that the Supreme Court had not revealed whether it would take up review
 9   of the ATDS definitional problem. Id. (citing Facebook, Inc. v. Duguid, Appeal No. 19-511 (case
10   involving issue of the proper definition of an autodialer that was distributed for conference on
11   January 24, 2020, but is without decision whether to grant certiorari).
12                  Notwithstanding the foregoing, the Court in Seefeldt held that the uncertainty surrounding
13   the ATDS definition only added to the need for a stay:
14
                    “But, without a doubt, [the ATDS definitional problem] creates that much
15                  more uncertainty about the TCPA at large and, specifically, the viability of
                    plaintiff’s claims. Of course, what the Supreme Court has accepted review of—
16                  particularly, whether the government-debt exception is severable from the TCPA
                    if deemed unconstitutional—risks a potential total collapse of the TCPA without
17
                    regard to the definitional problem. It seems likely that decision, at minimum, will
18                  come this term (oral argument has been set for April 22, 2020), which may or
                    may not be a reason why the decision on certiorari in Duguid remains
19                  pending.”
20
     Id. (emphasis added).
21                  Plaintiff’s Complaint alleges “The calls were made using equipment that had the capacity
22   to store or produce telephone numbers using a random or sequential number generator, to receive
23   and store lists of phone numbers, and to dial such numbers, en masse, without human intervention.”
24   (Complaint ¶ 32). Her Complaint directly implicates the ATDS definition. Resolution of this
25   issue also will promote judicial economy. See Seefeldt, 2020 WL 905844, at *3. (“Whatever the
26   case, having studied the matter carefully, it seems the best approach is to wait for much-needed
27
28
     {00131376;1}

                                                                 CARLSON & MESSER LLP
      MOTION TO STAY - 5                                         5901 West Century Boulevard, Suite #1200
                                                                 Los Angeles, California 90045
                                                                 (310) 242-2200
                                                                 kaminskid@cmtlaw.com
                      Case 2:19-cv-01504-RSL Document 19 Filed 03/04/20 Page 6 of 9



 1   clarity from the Supreme Court—at least as to the government-debt exception problem, but also
 2   potentially the [ATDS] definitional problem.”) This factor favors a stay.
 3                  The alternative—continuing litigation and discovery when the Supreme Court will shortly
 4   decide key issues in the case will only be wasteful and inefficient, as shown below.
 5                  C.     The Balance of Hardships Favor Defendant
 6                  The balance of hardships favors Defendant and therefore a stay should issue. Plaintiff’s
 7   class action presents burdensome discovery with respect to records of calls to the class and
 8   evidence of prior express consent. The Court in Kwan noted that “rendering a decision at odds
 9   with the Supreme Court's ultimate ruling in Concepcion would risk imposing hardship or inequity
10   upon Defendants” in the form of burdensome class discovery. 2011 WL 1213176, at *3. “The
11   burdens associated with discovery in a putative class action are substantially greater than in an
12   individual arbitration.” Id. (citing Kaltwasser v. Cingular Wireless LLC, 2010 WL 2557379, at *2
13   (N.D.Cal. June 21, 2010) (“[T]he nature and extent of discovery in private arbitration is
14   fundamentally different from that allowed in class-action litigation.”); Del Rio v. Creditanswer,
15   LLC, 2010 WL 3418430, at *4 (S.D.Cal. Aug.26, 2010) (“The difference in litigation between a
16   two-party case and a class action is substantial.”)).
17                  The Court in Seefeldt also recognized the burden of class discovery when it granted a stay
18   pursuant to Barr in part to “avoid exhausting judicial resources to decide things like defendants’
19   multifaceted motion to dismiss, plaintiff’s pending motion for class certification, and any possible
20   discovery-related matters or summary judgment motions to follow which may prove fruitless.”
21   2020 WL 905844, at *3. See also Alvarez v. TMobile USA, Inc., No. CIV. 2:10-2373 WBS, 2010
22   WL 5092971, at *2 (E.D. Cal. Dec 7, 2010) (granting a stay pending a Supreme Court decision in
23   part because "[i]t would be burdensome for both parties to spend time, energy, and resources on
24   pretrial and discovery issues only to find those issues moot within less than a year.").
25                  TCPA damages range from $500 per call for a negligent violation to $1,500 for a willful
26   violation. The pending decision in Barr may eviscerate potentially significant TCPA class action
27   liability exposure. Moreover, a stay works for the benefit “of both parties, as well as this Court.”
28   Seefeldt, 2020 WL 905844, at *3.
     {00131376;1}

                                                              CARLSON & MESSER LLP
      MOTION TO STAY - 6                                      5901 West Century Boulevard, Suite #1200
                                                              Los Angeles, California 90045
                                                              (310) 242-2200
                                                              kaminskid@cmtlaw.com
                      Case 2:19-cv-01504-RSL Document 19 Filed 03/04/20 Page 7 of 9



 1                  The only hardships presented by Plaintiff’s TCPA action are those to be borne by
 2   Defendant. This factor favors Defendant.
 3                  D.     There is no prejudice to Plaintiff
 4                  Plaintiff cannot demonstrate any prejudice from a stay. Delay alone does not establish
 5   prejudice. Doerken v. USAA Sav. Bank, No. CV 16-08824-RSWL-MRW, 2017 WL 1534186, at
 6   *2 (C.D. Cal. Apr. 26, 2017). The Court in Kwan held that the fact the U.S. Supreme Court was
 7   likely to decide Concepcion within the next few months demonstrated lack of prejudice. 2011 WL
 8   1213176, at *3. See also Bowden v. Contract Callers, Inc., No. 16-CV-06171-MMC, 2017 WL
 9   1732017, at *3 (N.D. Cal. Apr. 5, 2017) (rejecting argument that evidence would become stale or
10   witnesses' memories would fade due to brevity of stay).
11                  Barr will be considered by the Justices this term (October 2019 term), which means that a
12   decision is expected in the summer of 2020. The brevity of a stay favors Defendant.
13                  Moreover, this is a relatively young case, which also argues against a finding of prejudice
14   to Plaintiff. Seefeldt, 2020 WL 905844, at *3.
15                  Although Plaintiff seeks monetary damages, it is well established that the mere delay in
16   Plaintiff’s recovering monetary damages does not justify denying a stay of proceedings. See
17   Cmax, Inc. v. Hall, 300 F.2d 265, 269 (9th Cir. 1962). Further, although Plaintiff has also
18   requested injunctive relief (Complaint ¶ 37), the last telephone message Plaintiff claims he
19   received was in February of 2019. (Complaint ¶ 15); see also Reynolds v. Geico Corp., No. 2:16-
20   CV-01940-SU, 2017 WL 815238, at *1 (D. Or. Mar. 1, 2017), at *4 (“[A]lthough plaintiff has
21   requested injunctive relief as well, the last text message plaintiff received was in August 2016, . .
22   . and nothing suggests that plaintiff is in jeopardy of receiving additional text messages.”).
23                  As Plaintiff cannot demonstrate prejudice, this factor favors a stay.
24   III.           CONCLUSION
25                  Continuing to litigate to class certification issues that may be mooted shortly by a decision
26   of the U.S. Supreme Court presents an undue burden. This action should be stayed pending the
27   decision in Barr.
28
     {00131376;1}

                                                               CARLSON & MESSER LLP
      MOTION TO STAY - 7                                       5901 West Century Boulevard, Suite #1200
                                                               Los Angeles, California 90045
                                                               (310) 242-2200
                                                               kaminskid@cmtlaw.com
                    Case 2:19-cv-01504-RSL Document 19 Filed 03/04/20 Page 8 of 9



 1
     DATED: March 4, 2020                      CARLSON & MESSER, LLP.
 2
 3
                                               By:         /s/ David J. Kaminski
 4                                                      David J. Kaminski
                                                        Stephen A. Watkins
 5                                                      Attorneys for Defendant
                                                        NATIONAL CREDIT SERVICES, INC.
 6
                                               THE O’MEARA LAW OFFICE PS
 7
 8
                                                        s/ Michael S. O’Meara
 9                                                      Michael Shannon O'Meara
                                                        Attorneys for Defendant
10                                                      NATIONAL CREDIT SERVICES, INC.

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     {00131376;1}

                                                     CARLSON & MESSER LLP
      MOTION TO STAY - 8                             5901 West Century Boulevard, Suite #1200
                                                     Los Angeles, California 90045
                                                     (310) 242-2200
                                                     kaminskid@cmtlaw.com
                      Case 2:19-cv-01504-RSL Document 19 Filed 03/04/20 Page 9 of 9



 1                                           CERTIFICATE OF SERVICE
 2                  I hereby certify that on the 4th day of March 2020, I electronically filed the foregoing
 3   with the Clerk of the Court for the United States District Court, Western District of Washington
 4   using the CM/ECF system, which will send notification of such filing to the following CM/ECF
 5   participants:
 6
                    Patrick Peluso
 7
                    WOODROW & PELUSO LLC
 8                  Email: ppeluso@woodrowpeluso.com
                    Steven L. Woodrow
 9                  Email: swoodrow@woodrowpeluso.com
                    Attorneys for Plaintiff
10
11                  Michael P Matesky , II
                    MATESKY LAW PLLC
12                  Email: litigation@mateskylaw.com
                    Attorneys for Plaintiff
13
14
                    Signed this 4th day of March 20, 2020 at Los Angeles, CA
15
16
                                                                           /s/ David J. Kaminski
17                                                                         David J. Kaminski

18
19
20
21
22
23
24
25
26
27
28
     {00131376;1}

                                                               CARLSON & MESSER LLP
      MOTION TO STAY - 1                                       5901 West Century Boulevard, Suite #1200
                                                               Los Angeles, California 90045
                                                               (310) 242-2200
                                                               kaminskid@cmtlaw.com
